     Case 1:19-cv-01350-NONE-JLT Document 40 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MARCUS GANN,                             Case No. 1:19-cv-01350-NONE-JLT (PC)

12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         TO MODIFY DISCOVERY AND
13            v.                                         SCHEDULING ORDER OR, IN THE
                                                         ALTERNATIVE, MOTION TO COMPEL
14    UGWUEZE, et al.,
                                                         (Doc. 39)
15                        Defendants.

16

17          Plaintiff moves to modify the Court’s discovery and scheduling order to extend the

18   discovery deadline. (Doc. 39.) The deadline was August 5, 2021. (Doc. 36 at 3.) Plaintiff states

19   that he has served discovery requests upon Defendants, but they have not yet responded. (Doc. 39

20   at 1.) Plaintiff requests that, if the Court denies his motion to extend the discovery deadline, that it

21   compel the Defendants to respond to his discovery requests. (Id. at 2.)

22          Plaintiff does not provide the date(s) on which he served the subject discovery requests on

23   Defendants. Consequently, the Court is unable to determine whether Defendants responded to the

24   requests within 45 days of service, as required by the Discovery and Scheduling Order (Doc. 36

25   at 2). In addition, Plaintiff did not file his request for an extension of the discovery deadline at

26   least two weeks before it expired, as required by the Discovery and Scheduling Order. (Id. at 3.)

27          Accordingly, the Court DENIES without prejudice Plaintiff’s motion to modify the

28   Discovery and Scheduling Order or, in the alternative, to compel Defendants to respond his
     Case 1:19-cv-01350-NONE-JLT Document 40 Filed 09/01/21 Page 2 of 2


 1   discovery requests.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    August 31, 2021                 _ /s/ Jennifer L. Thurston
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
